489 F.2d 732
85 L.R.R.M. (BNA) 2384, 73 Lab.Cas.  P 14,286
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.ADVANCE CARBON PRODUCTS, INC., Respondent.
No. 72-3116.
United States Court of Appeals, Ninth Circuit.
Jan. 28, 1974.

Marcel Mallet-Prevost, Asst. Gen. Counsel, William Gaus (Argued), NLRB, Washington, D.C., Roy O. Hoffman, Director, Region 20, NLRB, San Francisco, Cal., for petitioner.
Charles S. Loughran, Robert M. Cassel, San Francisco, Cal.  (Argued), Miller, Groezinger, Pettit & Evers, san Francisco, Cal., for respondent.


1
Alan C. Davis, Davis, Cowell & Bowe, San Francisco, Cal., for charging party, IBEW Local 1969.


2
Before CARTER and GOODWIN, Circuit Judges, and SOLOMON,1 District judge.

ORDER

3
The application of the National Labor Relations Board for the enforcement of its Order is granted.  The Board's Order appears in 198 N.L.R.B. 105.


4
The Board will prepare the necessary Order.



1
 Honorable Gus J. Solomon, Senior United States District Judge, for the District of Oregon, sitting by designation